DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Feb. 15, 2022 has been entered. Claims 1-19, 45, 57 and 62 are pending. Claims 19, 45, 57 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods. No claim amendments have been made. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryota et al. (US Patent No. 3,565,559; Feb. 23, 1971). 
Regarding claims 1-3, 6, 9, 11 and 13, Ryota teaches a microcapsule comprising:
 a core of one or more hydrophobic agents, such as vitamins, antioxidants, or carotenoids as coloring agents (see Examples, col 7 line 1-15, Example 2 col 7 line 67) dispersed in a gel matrix, wherein the gel matrix comprises a polymer selected from gelatin, agar, and pectin (col 3 lines 50-70), and 
an outer-polymer shell surrounding the core that can be made from casein and a polysaccharide (col 6 lines 5-20).
Ryota fails to specifically teach that the outer polymer shell is a proteolytically-cleavable outer polymer shell, however, Ryota teaches that the shell can be made from the same materials as claimed, casein and a polysaccharaide, and therefore the outer shell of Ryota is considered to be a proteolytically-cleavable outer polymer shell as claimed. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Ryota further teaches a lipid layer within the microcapsule, wherein the lipid layer is made from beeswax, oleic acid, stearic acid, and palmitic acid (col 3 lines 15-50).
Ryota fails to specifically teach that the lipid layer is an enzymatically-cleavable lipid layer, however, Ryota teaches that the lipid layer can be made from the same materials as claimed, beeswax, oleic acid, stearic acid, and palmitic acid, and therefore the lipid layer of Ryota is considered to be an enzymatically-cleavable lipid layer as claimed. 
Again, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
While Ryota teaches a lipid layer as described above, Ryota fails to specifically teach that the lipid layer is between the core and the shell. Instead Ryota teaches that the lipid layer is part of the core. However, the examiner notes that as the lipid layer is mixed together with the other ingredients that make up the core, some of the lipid layer would comprise an outermost portion of the core and therefore act as a layer between the core and the shell. 
Further, the examiner notes that it would have been obvious to one of ordinary skill in the art to change the sequence of incorporating the lipid layer such that it would be between the core and the shell. 
As stated in MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
As changing the sequence of adding the lipid layer would not result in a different product, selection of any order of mixing ingredients is obvious to one of ordinary skill in the art absent a showing of new or unexpected results. 
Regarding claim 4, as stated above, Ryota teaches a microcapsule comprising a core that can have carotenoids as coloring agents (see Examples, col 7 line 1-15). Ryota further teaches that the carotenoid can be beta-carotene (Example 2 col 7 line 67).
Regarding claim 5, Ryota further teaches that the gel matrix comprises a gel which undergoes setting as a result of a change in temperature (col 3 lines 50-70).
Regarding claim 8, Ryota additionally teaches that the core can further comprise a hydrophilic non-ionic surfactant (col 4 lines 15-40). 
Regarding claim 10, as stated above, Ryota teaches that the lipid layer is made from beeswax, oleic acid, stearic acid, and palmitic acid (col 3 lines 15-50).
Ryota fails to specifically teach a combination of beeswas and one of the claimed acids, however, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
	Therefore, it would have been obvious to one of ordinary skill in the art to have the lipid layer be beeswax/oleic acid or beeswax/stearic acid as Ryota teaches that they are all known to be useful for the same purpose. 
Regarding claim 14, Ryota further teaches that the polysaccharide can be carboxymethylcellulose (col 6 lines 10-20). 
Regarding claims 15-17, Ryota teaches that the polymer shell can have a cross-linking agent that can be one or more salts (col 6 lines 10-20), wherein the salt can be magnesium chloride (col 10 Example 14). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryota et al. (US Patent No. 3,565,559; Feb. 23, 1971) as applied to claim 6 above, and further in view of Modliszewski et al. (US 2005/0008677 A1; Jan. 13, 2005). 
Regarding claim 7, as stated above, Ryota teaches a microcapsule comprising a core of one or more hydrophobic agents, such as vitamins, antioxidants, or carotenoids as coloring agents (see Examples, col 7 line 1-15, Example 2 col 7 line 67) dispersed in a gel matrix, wherein the gel matrix comprises a polymer selected from gelatin, agar, and pectin (col 3 lines 50-70), but fails to teach that the gel matrix polymer is kappa carrageenan. 
Modliszewski discloses a delivery system comprising a gel film containing kappa carrageenan ([0006]-[0007]). Modliszewski teaches that kappa carrageenan provides suitable gelling properties to the delivery system to result in a strong film. 
As Ryota teaches a gel matrix, it would have been obvious to one of ordinary skill in the art to use kappa carrageenan as the gel matrix polymer in Ryota as Modliszewski teaches that kappa carrageenan is a suitable gelling polymer with strong gel strength capabilities. This is a simple substitution of one known gelling polymer for another to yield the predictable result of providing gelling properties to a delivery system. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryota et al. (US Patent No. 3,565,559; Feb. 23, 1971) as applied to claim 11 above, and further in view of Lee et al. (US 2015/0004234 A1; Jan. 1, 2015).
Regarding claim 12, as stated above, Ryota teaches a microcapsule comprising an outer-polymer shell surrounding the core that can be made from casein and a polysaccharide (col 6 lines 5-20).
While Ryota teaching using casein in the shell, Ryota fails to specifically teach that the polymer shell comprises casein/poloxamer 338. 
Lee discloses nanoparticulate compositions that include at least one surface stabilizer that can be poloxamer 338 ([0018], [0060]). 
It would have been obvious to one of ordinary skill in the art for the polymer shell of Ryota to further include poloxamer 338 as a surface stabilizer. Doing so would yield the predictably result of providing the outer shell of Ryota with stabilization properties as taught by Lee. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ryota et al. (US Patent No. 3,565,559; Feb. 23, 1971) as applied to claim 16 above, and further in view of Budolfsen et al. (US Patent No. 5,998,176; Dec. 7, 1999).
Regarding claim 18, as stated above, Ryota teaches that the polymer shell can have a cross-linking agent that can be one or more salts (col 6 lines 10-20), wherein the salt can be magnesium chloride (col 10 Example 14), but fails to teach that the cross-linking agent is one or more enzymes as claimed. 
Budolfsen discloses the use of peroxidase as an enzyme for providing stabilization and gelling properties (col 2 lines 30-60). 
It would have been obvious to one of ordinary skill in the art to have the cross-linking agent of Ryota comprise peroxidase as taught by Budolfsen. Doing so would yield the predictable result of providing the polymer shell of Ryota with suitable gelling and stabilization properties such that the shell is viscous enough to act as a shell and hold the core of Ryota. 


Response to Arguments
Applicant’s arguments filed Feb. 15, 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ryota.
Therefore, 103 rejections are maintained. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791